Citation Nr: 1722530	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-36 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for flat feet. 

2.  Entitlement to service connection for flat feet.

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hammertoes. 

4.  Entitlement to service connection for bilateral hammertoes.

5.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for glaucoma. 

6.  Entitlement to service connection for obstructive sleep apnea. 

7.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's mechanical low back pain with scoliosis.

REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1994 to November 1997, and additional periods of active duty with the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In pertinent part, the RO determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for flat feet, bilateral hammertoes, and glaucoma; denied service connection for obstructive sleep apnea; and denied an increased disability evaluation for the Veteran's mechanical low back pain with scoliosis.

During the pendency of this appeal, the RO reopened the Veteran's claims for flat feet, hammertoes, and glaucoma in a September 2012 statement of the Case (SOC).  Nevertheless, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995).

In March 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.

Most recently, in January 2016, the Board remanded this matter for further evidentiary development. 

In a September 2016 rating decision, the RO granted service connection for persistent depressive disorder with anxiety disorder and assigned a 70 percent evaluation effective October 7, 2009.  As the Veteran has not disagreed with the disability ratings or effective dates assigned, such issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The issues of entitlement to service connection for flat feet, entitlement to service connection for bilateral hammertoes, entitlement to service connection for obstructive sleep apnea, and entitlement to a disability evaluation in excess of 10 percent for the Veteran's mechanical low back pain with scoliosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claims for service connection for flat feet, bilateral hammertoes, and glaucoma were denied in a May 1998 rating decision; the Veteran did not perfect an appeal.

2.  The evidence submitted since the May 1998 rating decision, pertinent to the claims for service connection for flat feet and bilateral hammertoes, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims. 

3.  The evidence submitted since the May 1998 rating decision, pertinent to the claim for service connection for glaucoma is either cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision that denied the claims of entitlement to service connection for flat feet, bilateral hammertoes, and glaucoma is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Since May 1998 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for flat feet, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).   

3.  Since May 1998 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for bilateral hammertoes, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).   

4.  Since the May 1998 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for glaucoma is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  

The Board is granting the Veteran's claims to reopen service connection for flat feet and bilateral hammertoes.  As this is a full grant of the benefit sought, no further discussion of VA's duty to notify and assist is required with respect to these claims.

With respect to the remaining issue on appeal, VA provided adequate notice in a letter sent to the Veteran in October 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes available service treatment records (STRs), military personnel records, VA and private treatment records, reports of VA examination, and statements from the Veteran and his representative.  

Under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. §3.159 (c)(4)(iii).  As new and material evidence has not been presented to reopen the claims of service connection for glaucoma, a VA examination or medical opinion is not required under the duty to assist.

Pursuant to the January 2016 Board Remand, the Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination were obtained and associated with the file as well as the Veteran's Va Vocational Rehabilitation folder.  Additionally, in March 2016, the AOJ sent the Veteran and his representative a letter requesting information and authorization to obtain any outstanding records.  In response, in April 2016, the Veteran completed and submitted a VA Form 21-4142.  Copies of any relevant and outstanding records were obtained and associated with the claims file.  Lastly, additional VA treatment records since December 2012 were obtained.  All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

There is no indication of relevant, outstanding records that would support the Veteran's claims decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

II. New and Material Evidence

VA may reopen and review a previously denied claim if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

A. Flat Feet

The Veteran originally filed a claim of service connection for flat feet in November 1997.

In May 1998, the RO denied the claim on the basis that the evidence showed that flat feet existed prior to service and there was no evidence that "anything happened to the feet in service to worsen this condition."  The Veteran was notified of the decision by a May 1998 letter.  He did not initiate an appeal, nor was new and material evidence received within the appeal period.  As a result, the May 1998 rating decision is final.  38 U.S.C.A. § 7105 (c)(West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2016).

Here, the last final denial pertinent to the claim now under consideration is the May 1998 RO decision.  

Prior to the May 1998 denial, the evidence of record included the Veteran's STRs dated from November 1994 to November 1997, and an April 1998 VA examination report.  

Since May 1998, the Veteran has submitted VA treatment records noting treatment for flat feet; a May 1999 letter from private physician, Dr. J. M., describing the current nature, severity, and treatment of the Veteran's flat feet; lay statements, including an October 2012 statement by the Veteran asserting that his flat feet were aggravated as a result of extensive marching in military service; testimony provided at the March 2015 Board hearing; available SSA records; VA Vocational Rehabilitation records; and the AOJ obtained a VA examination of his flat feet in December 2012 with an opinion on etiology.  Therefore, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for flat feet has been received in this case, and the claim is reopened.  


B. Bilateral Hammertoes

The Veteran originally filed a claim of service connection for bilateral hammertoes in November 1997.

In May 1998, the RO denied the claim on the basis that bilateral hammertoes existed prior to service and the Veteran's STRs were negative for any occurrence that would have made this condition worse.  The Veteran was notified of the decision by a May 1998 letter.  He did not initiate an appeal, nor was new and material evidence received within the appeal period.  As a result, the May 1998 rating decision is final.  38 U.S.C.A. § 7105 (c)(West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2016).

Here, the last final denial pertinent to the claim now under consideration is the May 1998 RO decision.  

Prior to the May 1998 denial, the evidence of record included the Veteran's STRs dated from November 1994 to November 1997, and an April 1998 VA examination report.  

Since May 1998, the Veteran has submitted VA treatment records noting treatment for hammertoes; a May 1999 letter from private physician, Dr. J. M., describing the current nature and severity of the Veteran's hammertoes; lay statements, including an October 2012 statement by the Veteran asserting that his hammertoes were aggravated as a result of extensive marching in military service; testimony provided at the March 2015 Board hearing; available SSA records; VA Vocational Rehabilitation records; and the AOJ obtained a VA examination addressing the Veteran's hammertoes in December 2012.  Therefore, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for hammertoes has been received in this case, and the claim is reopened.  See 38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


C. Glaucoma

The Veteran originally filed a claim of service connection for glaucoma in November 1997.

In May 1998, the RO denied the claim on the basis that "there is no record of glaucoma showing a chronic disability subject to service connection."  The RO further stated that "glaucoma was not formally diagnosed on VA eye examination in April 1998.  However, the examiner does find the Veteran to be a glaucoma suspect based on intraocular pressures above the high normal level and slightly asymmetric optic nerve cupping.  There were no intraocular pressure readings on service separation examination and his eyes were normal in January 1997."  The Veteran was notified of the decision by a May 1998 letter.  He did not initiate an appeal, nor was new and material evidence received within the appeal period.  As a result, the May 1998 rating decision is final.  38 U.S.C.A. § 7105 (c)(West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2016).

Here, the last final denial pertinent to the claim now under consideration is the May 1998 RO decision.  

Prior to the May 1998 denial, the evidence of record included the Veteran's STRs dated from November 1994 to November 1997, and the April 1998 VA examination report.  STRs show the Veteran complained of eye redness in December 1994.  There was no eye injury or foreign injury and no decreased vision.  He denied any trauma.  He was diagnosed with left eye subconjunctival hematoma and treated with liquid tears.  A January 1997 optometry clinic record shows that the Veteran had no complaints.  He was found to have normal ocular health.  He did not have glaucoma.  Upon VA examination in April 1998, the Veteran reported once receiving treatment for his left eye with eye drops, but reported that it was okay at the time.  He reported no blurring of vision and wore glasses for nearsightedness.  He was referred to be seen by an eye physician due to his complaint in service.  Upon examination, he was considered a glaucoma suspect because his intraocular pressures were above the accepted high normal value.  The optic nerve cupping was slightly asymmetric, which gave more credence to the diagnosis of glaucoma suspect.  The examiner noted that the two lesions in his left eye were of no clinical significance.

Since May 1998, the Veteran has submitted VA treatment records reflecting normal ocular health; lay testimony provided at the March 2015 Board hearing; available SSA records; and VA Vocational Rehabilitation records.  During the March 2015 Board hearing, the Veteran conceded that he has not been treated for glaucoma and does not have a current diagnosis of such.  He further testified that he is able to see well enough to have a driver's license and to work.  He also referred to having received in-service treatment for his eyes on one occasion as documented in his STRs.  This testimony, while new, is essentially duplicative of evidence previously before the RO in May 1998, which showed his in-service complaint of eye redness.  Furthermore, the remaining evidence obtained since May 1998 does not demonstrate a current diagnosis of glaucoma, which was one of the unproven elements.

Therefore, the Board finds that the evidence received since the May 1998 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for glaucoma.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.


ORDER

New and material evidence with respect to the claim of service connection for flat feet has been received; that claim is reopened, and to this extent, the appeal of that issue is granted.

New and material evidence with respect to the claim of service connection for bilateral hammertoes has been received; that claim is reopened, and to this extent, the appeal of that issue is granted.

New and material evidence not having been received, the Veteran's application to reopen the previously denied claim for entitlement to service connection for glaucoma is denied.


REMAND

Flat Feet 

The Veteran's STRs reflect a July 25, 1994 applicant medical prescreening form, which notes "1989 temporarily disqualified (TDQ) for flat feet."  A July 27, 1994 enlistment examination report demonstrates an abnormal clinical evaluation of the feet.  However, only a diagnosis of hammertoes was noted.  Specifically, there was no notation of a diagnosis of flat feet upon entrance into military service.

During service, an August 1997 report of medical history reflects a physician's summary of the Veteran's foot trouble and pain, to include as due to flat feet.  

Post-service, at an April 1998 VA examination, the Veteran reported that he began having trouble with his feet in 1995 at Fort Bragg.  He reported that he was diagnosed by a doctor who gave him orthopedic insoles which helped.  In May 1999, a letter was submitted by Dr. J. M. at the Lewis Gale Clinic, which reflects that on examination of both feet, there was obvious pes planus.  Dr. J. M. recommended Neoprene inserts due to the Veteran's flat feet.  An August 1999 report of medical examination reflects a diagnosis of symptomatic pes planus.  A June 2003 VA treatment record shows that the Veteran was seen for his flat feet.  It was noted that he needed new orthotics.  An August 2003 VA treatment record shows that the Veteran presented for an initial visit to podiatry.  

In an October 2012 statement, the Veteran asserted that his flat feet were aggravated as a result of extensive marching in military service.

The Veteran was afforded a VA examination of his flat feet in December 2012.  The examiner opined that the Veteran's currently diagnosed flat feet, "which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner reasoned that there were no records of worsening of the Veteran's flat feet while on active duty or since.  The examiner further reasoned that the Veteran's flat feet was simply listed as a condition and treated once in 2003 by a podiatrist.  

As noted above, flat feet was not a noted condition on entrance into military service.  Consequently, the Board must find that the Veteran was presumed sound on entrance into military service as to his flat feet.  See 38 U.S.C.A. § 1111 (West 2014).  

In order to rebut the presumption of soundness, VA needs to show by clear and unmistakable evidence both that the disability pre-existed service AND was not aggravated during service.  Given that there is a complaint of foot trouble and pain due to flat feet noted in service, the Board finds VA cannot meet the second prong of showing that the Veteran's flat feet were clearly and unmistakably not aggravated during service.  Accordingly, VA cannot rebut the presumption of soundness in this case and this case is one for direct service connection.

The December 2012 VA examiner's opinion in this case is inadequate because it does not address whether the current pes planus is found related to the Veteran's military service, to include the complaint of foot trouble and pain due to flat feet in service.  Consequently, a remand is necessary in order to obtain an adequate VA examination and medical opinion in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Bilateral Hammertoes

In considering the STRs, a July 27, 1994 enlistment examination report demonstrates an abnormal clinical evaluation of the feet.  A diagnosis of hammertoes was noted.  With an explicit finding of hammertoes upon enlistment, the presumption of soundness does not attach with respect to this disability, and the only benefit that can be awarded for hammertoes is service connection on the basis of aggravation of the pre-existing bilateral hammertoes, by application of 38 U.S.C.A. § 1153, and 38 C.F.R. § 3.306.

Further review of the claims file reveals an August 1997 report of medical history reflecting a physician's summary of the Veteran's foot trouble and pain, to include as due to hammertoes.  Post-service, during an April 1998 VA examination, the Veteran reported that he began having trouble with toes in 1995 at Fort Bragg.  He stated that he saw a doctor who diagnosed him and he was given orthopedic insoles, which helped.  In a May 1999 letter by Dr. J. M., he noted that examination of both feet revealed obvious pes planus with hammertoes two through five on each foot.  An August 1999 report of medical examination notes a diagnosis of hammertoes.  A June 2003 VA treatment record shows that the Veteran was seen for hammertoes.  It was noted that he needed new orthotics and he was referred to podiatry to evaluate his hammertoes.  An August 2003 VA treatment record reflects the Veteran's complaints of painful hammertoe deformity to both feet.  He stated that his toes had always been hammered and he wanted to consider treatment to fix them.  He reported trying orthopedic cushions to help alleviate pain.  An August 2006 VA treatment record reveals a diagnosis of minimal hammertoes due to tight intrinsic flexors and high arch.  

The Veteran was afforded a VA examination in December 2012.  Upon review of the Veteran's claims file, and interview and examination of the Veteran, the examiner opined that the Veteran's currently diagnosed hammertoes, "which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner reasoned that there were no records of worsening of the Veteran's hammertoes while on active duty or since.  The examiner further reasoned that the Veteran's hammertoes were simply listed as a condition and treated once in 2003 by a podiatrist.  

Once VA undertakes the effort to provide an examination or obtain an opinion when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr, 21 Vet. App. 303 (2007).  Upon review, the Board finds that the opinion provided is not adequate.  The examiner did not address the August 1997 report of medical history reflecting a physician's summary of the Veteran's foot trouble and pain, to include as due to hammertoes, which would be consistent with the Veteran's allegation that his hammertoes were aggravated as a result of extensive marching during military service.  The Board finds that a new examination is necessary to evaluate whether the Veteran's bilateral hammertoes, which were noted on entry and pre-existed service, were aggravated beyond the natural progression of the condition by service.  Therefore, the issue is remanded for a new VA examination and opinion on aggravation.

Obstructive Sleep Apnea

The Veteran contends that he has sleep apnea as a result of service.

STRs are silent as to any complaints of or treatment for fatigue or a diagnosis of sleep apnea.  Post-service, VA treatment records reflect a June 2008 diagnosis of obstructive sleep apnea.  During the March 2015 Board hearing, the Veteran testified that he had symptoms of sleep apnea during service to include fatigue, tiredness, and constant yawning.  Thus, pursuant to the January 2016 Board remand, the Veteran was afforded a September 2016 VA examination to determine the nature and etiology of his sleep apnea.  

Upon review of the Veteran's claims file, and interview and examination of the Veteran, the examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in service, injury, event or illness.  The examiner explained that "obstructive sleep apnea is a condition closely associated with increasing body mass index which is a function of weight and height and obesity.  As body mass index or BMI increases, airway redundancy increases leading to apneic or airway blockage spells during breathing and the severity of obstructive sleep apnea is defined by the length and number of such spells.  This Veteran weighed 212 pounds when he came into service in 1994 and height has been consistent at 74 inches for a BMI of 27 at that time.  The 3 years of service most likely increased fitness and decreased weight since his discharge weight in 1997 was 195 for a BMI of 25.  Eleven years after leaving service, Veteran's weight increased to 262 pounds with a BMI of 28 at the time of his first sleep study in 2008.Veteran's weight at time of 2016 sleep study was 271 pounds for a BMI of 35.  In this examiner's opinion at this time, military service in no way contributed to this Veteran's sleep apnea and may have even delayed onset of his obstructive sleep apnea since he actually lost weight during his military service which most experts would consider the best way to avoid obstructive sleep apnea."

Although the VA examiner provided an opinion based on sound reasoning, the examiner did not address the Veteran's lay statements of having experienced in-service symptoms of fatigue, tiredness, and constant yawning, which he asserts were the onset of his sleep apnea.  Accordingly, the Board finds the opinion is incomplete and a supplemental opinion should be obtained on remand.

Lumbar Spine Disability

The Veteran was afforded a VA examination to determine the current severity of his service-connected lumbar spine disability in September 2016.  While the examination report contains initial range of motion testing, it does not contain all of the range of motion findings necessary for the Board to competently determine the appropriate disability rating for the Veteran's service-connected lumbar spine disability.  For example, while the examination report does include a question about weight-bearing, the question only asks about pain, not range of motion.  Specifically, the VA examination report does not provide the necessary active motion, passive motion, weight-bearing, and nonweight-bearing information as required by 38 C.F.R. § 4.59 (2016), which concerns painful motion of the musculoskeletal system.  Because the September 2016 VA examiner did not conduct all such tests, the Board finds that the examination is inadequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, on remand, the Veteran's lumbar spine should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether his flat feet are the result of military service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

For purposes of this examination, the examiner should note that because flat feet was not noted on the July 1994 enlistment examination, the examiner must presume the Veteran had no pre-existing flat feet disability upon entry into military service. 

Then, the examiner should opine whether the Veteran's current flat feet at least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service, to include 1997 record noting flat feet. 

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

2.  Schedule the Veteran for a VA examination to evaluate his bilateral hammertoes.  The claims folder should be made available for review in connection with this examination.  All feasible actions should be undertaken to provide the examination.

The examiner should opine whether it's at least as likely as not (50 percent or greater probability) the Veteran's pre-existing bilateral hammertoes were aggravated during service beyond the natural progression of the disorder, to specifically include any in-service physical training or exercise, such as marching.  The examiner must address the significance of the 1997 record showing foot pain and noting hammertoes.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3. Return the claims file to the September 2016 VA examiner who evaluated the Veteran for his sleep apnea to provide a supplemental opinion.  If the September 2016 examiner is unavailable, refer the claims file to another appropriate physician for a supplemental opinion.  If the new physician is unable to render an opinion without performing an examination, such an examination must be scheduled.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with providing an opinion.  The addendum opinion must contain a notation that the claims file was reviewed.

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) the Veteran's sleep apnea had its onset in service or was otherwise related to injury or disease in service.

In providing the opinion, the examiner must consider the Veteran's lay statements regarding experiencing fatigue, tiredness, and constant yawning in service. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

4. Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected low back disability, including any associated respective neurological impairment.  The claims folder must be made available and reviewed by the examiner.

The examiner should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If any of this testing is not feasible, the examiner should so state and explain why.

5. After the development requested above has been completed, readjudicate the claims.  If any benefit sought on appeal remains denied, then furnish the Veteran and his attorney a supplemental statement of the case and give them the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


